J-A13006-20
J-A13007-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JIBREEL TOWNSEND                     :  IN THE SUPERIOR
                                      : COURT OF
                Appellant             :        PENNSYLVANIA
                                      :
                                      :
           v.                         :
                                      :
                                      :
 SPEAR, GREENFIELD AND RICHMAN, P.C., :
 AND MARK GREENFIELD, ESQUIRE AND     :  No. 2950 EDA 2019
 RAND SPEAR, ESQUIRE                  :
 ___________________________________ :
 JIBREEL TOWNSEND                     :
                                      :
                Appellant             :
                                      :
                                      :
           v.                         :
                                      :
                                      :
 STUART A. RICHMAN, ESQUIRE           :

            Appeal from the Order Entered September 6, 2019
   In the Court of Common Pleas of Philadelphia County Civil Division at
                     No(s): 001360 Sept. Term 2017,
                         002945 Oct. Term 2018


 JIBREEL TOWNSEND                     :  IN THE SUPERIOR
                                      : COURT OF
                Appellant             :        PENNSYLVANIA
                                      :
                                      :
           v.                         :
                                      :
                                      :
 SPEAR, GREENFIELD AND RICHMAN, P.C., :
 AND MARK GREENFIELD, ESQUIRE AND     :  No. 2955 EDA 2019
 RAND SPEAR, ESQUIRE                  :
 ___________________________________ :
 JIBREEL TOWNSEND                     :
                                      :
                Appellant             :
J-A13006-20
J-A13007-20

                                                       :
                                                       :
                v.                                     :
                                                       :
                                                       :
    STUART A. RICHMAN, ESQUIRE                         :

               Appeal from the Order Entered September 6, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                        No(s): 001360 Sept. Term 2017,
                            002945 Oct. Term 2018


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                                Filed: August 13, 2020

        Appellant, Jibreel Townsend, appeals at docket number 2950 EDA 2019

from the trial court’s September 6, 2019 order granting summary judgment

in favor of Appellees, Spear, Greenfield and Richman, P.C., Marc Greenfield,

Esquire, and Rand Spear, Esquire.              In addition, Mr. Townsend appeals at

docket number 2955 EDA 2019 from that same September 6, 2019 order,

which also granted summary judgment in favor of Appellee, Stuart A.

Richman, Esquire.1, 2 We affirm.

        The trial court summarized the background of this case as follows:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We sua sponte consolidate these appeals pursuant to Pa.R.A.P. 513. See
Pa.R.A.P. 513 (“Where there is more than one appeal from the same order, or
where the same question is involved in two or more appeals in different cases,
the appellate court may, in its discretion, order them to be argued together in
all particulars as if but a single appeal.”).

2We refer herein to Spear, Greenfield and Richman, P.C., Attorney Greenfield,
Attorney Spear, and Attorney Richman collectively as “Defendant-Attorneys.”

                                           -2-
J-A13006-20
J-A13007-20

     On October 8, 2011, Mr. … Townsend, age 37, was standing
     behind his car after he ran out of gas on Aramingo Avenue in
     Philadelphia…. As he reached into the trunk for a gasoline can, a
     Jeep Cherokee crashed into him, crushing his lower extremities.

     The Jeep was owned by Dr. Harold Milstein. Dr. Milstein’s
     daughter, Karli[e], was seated in the front passenger seat. The
     driver was Samuel Kemp. Mr. Kemp later testified that he fell
     asleep at the wheel after ingesting Xanax and Percocet given to
     him by Ms. … Milstein[.] In subsequent criminal proceedings, Mr.
     Kemp was incarcerated. Ms. Milstein was accepted into an
     [accelerated rehabilitative disposition (ARD)] program after [Mr.]
     Townsend submitted an [a]ffidavit of support on her behalf.

     Mr. Townsend retained the law firm of Spear[,] Greenfield and
     Richman, P.C.[,] to represent him for the auto accident case.
     [Mr.] Townsend commenced litigation on December 10, 2012, in
     the Court of Common Pleas of Philadelphia. The [d]efendants
     named in the Complaint were Mr. Kemp and Dr. Milstein.

     Allstate Insurance Company provided the insurance coverage for
     the Jeep. Dr. Milstein was the named insured. He had a
     $500,000.00 primary policy and a $2 million umbrella policy.

     On September 30, 2016, the parties went to private mediation
     before the Honorable Diane Welsh (Ret.). Mr. Townsend testified
     that[,] after she met with all counsel and with representatives
     from Allstate, Judge Welsh met with [Mr.] Townsend. [Mr.
     Townsend] agreed to settle for $702,800.00.        The Allstate
     settlement funds were allocated as follows:

       $500,000.00 - Primary Policy
         200,000.00 - Umbrella Policy
              2,800.00 - Property (Mr. Townsend’s truck)
       $702,800.00

     On October 11, 2016, [Mr.] Townsend signed a General Release.
     On November 18, 2016, [Mr. Townsend] signed a Settlement
     Agreement and Release. On December 16, 2016, [Mr. Townsend]
     executed a Schedule of Distribution -- which set forth his net
     recovery and his structured settlement payouts.

     In February[] 2017, Mr. Townsend received an unsolicited letter
     in the mail from the law firm of Forbes Bender Paolino & DiSanti,


                                    -3-
J-A13006-20
J-A13007-20

      P.C. It was signed by Attorney Guy N. Paolino. The letter, dated
      February 2, 2017, states in pertinent part:

         []As I understand it, you have recently settled your claim
         arising out of a motor vehicle accident that you were
         involved in on October 8, 2011. I also understand that the
         injuries you suffered in the accident were quite severe and
         that you may not have recovered all of the potential policy
         coverages available from Allstate Insurance Company. It is
         my belief that if all of the proper parties were named as
         defendants in this case, your injuries would have warranted
         Allstate to tender all of the policy coverages available to you
         in the settlement of your claim.[]

      Shortly thereafter[,] Mr. Townsend contacted Attorney Paolino. In
      September[] 2017, the firm of Forbes Bender Paolino & DiSanti,
      P.C[.,] initiated this litigation against Spear[,] Greenfield and
      Richman, P.C., Marc Greenfield, Esquire and Rand Spear, Esquire
      on behalf of Mr. Townsend. In October[] 2018, a second and
      similar lawsuit was filed naming Stuart A. Richman, Esquire. The
      matters have been consolidated for pre-trial and trial[.] (All
      [d]efendants will be referred to as “Defendant-Attorneys”….)[.]

      The current litigation is grounded in professional negligence and
      fraud. Mr. Townsend’s [c]omplaints state that the failure of the
      Defendant-Attorneys to sue Karli[e] Milstein in the underlying
      auto case for negligent entrustment “… [limited] the applicable
      insurance coverage for the accident to the $500,000.00
      automobile liability insurance policy and jeopardiz[ed] any
      coverage for the $2 million umbrella insurance policy.” [Mr.]
      Townsend’s [c]omplaints assert that he was fraudulently induced
      to settle his case for an amount that was less than the “value” of
      his auto litigation.

      All Defendant-Attorneys have filed … related [m]otions for
      [s]ummary [j]udgment….

Trial Court Opinion (TCO), 9/6/19, at 1-3 (internal citation omitted).

      With respect to these summary judgment motions, the trial court

subsequently granted summary judgment in favor of all Defendant-Attorneys,

determining that Mr. Townsend’s claims “are expressions of frustration and

dissatisfaction with the amount of the 2016 settlement[,]” which are barred

                                      -4-
J-A13006-20
J-A13007-20


by the rule set forth in Muhammad v. Strassburger, McKenna, Messer,

Shilobod and Gutnick, 587 A.2d 1346 (Pa. 1991), and its progeny, in which

our Supreme Court held that it “will not permit a suit to be filed by a

dissatisfied plaintiff against his attorney following a settlement to which that

plaintiff agreed, unless that plaintiff can show he was fraudulently induced to

settle the original action.      An action should not lie against an attorney for

malpractice based on negligence and/or contract principles when that client

has agreed to a settlement.”         See TCO at 4-5; Muhammad, 587 A.2d at

1348. Additionally, the trial court concluded that, as a matter of law, Mr.

Townsend did not produce sufficiently clear, precise, and convincing evidence

to make out a prima facie case of fraudulent inducement. See TCO at 6-8.

Accordingly, on September 6, 2019, the trial court granted summary

judgment in favor of all Defendant-Attorneys and dismissed Mr. Townsend’s

complaints with prejudice.

       On October 4, 2019, Mr. Townsend timely filed separate notices of

appeal at each docket in accordance with Commonwealth v. Walker, 185

A.3d 969, 971 (Pa. 2018) (holding that “where a single order resolves issues

arising on more than one docket, separate notices of appeal must be filed for

each of those cases”).3       The trial court did not order Mr. Townsend to file

____________________________________________


3 On these notices of appeal, which were identical, Mr. Townsend listed both
docket numbers. Recently, an en banc panel of this Court determined that
“[w]e should not invalidate an otherwise timely appeal based on the inclusion
of multiple docket numbers, a practice that the Rules themselves do not



                                           -5-
J-A13006-20
J-A13007-20


concise statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b), and he did not do so.

        Presently, Mr. Townsend raises the following issues for our review:

        A. Did the lower court err in applying the case of Muhammad …
        under the facts of our case?

        B. Did the lower court err in granting summary judgment on [Mr.
        Townsend’s] fraudulent inducement cause of action?

        C. Did the lower court err in granting summary judgment with
        regard to [Defendant-Attorneys’] claim in its motion that if Karlie
        Milstein is not covered under the Allstate Umbrella Insurance
        Policy pursuant to the intentional/criminal act provisions, then
        [Mr. Townsend] cannot prove that [Defendant-Attorneys’] alleged
        malpractice caused any damages?

Mr. Townsend’s Brief at 6 (unnecessary capitalization omitted).4

        At the outset, we acknowledge our standard of review for an order

granting a motion for summary judgment:
        Our standard of review of an order granting summary judgment
        requires us to determine whether the trial court abused its
        discretion or committed an error of law[,] and our scope of review
        is plenary. We view the record in the light most favorable to the
____________________________________________


expressly forbid.” See Commonwealth v. Johnson, -- A.3d --, 2020 WL
3869723, at *4 (Pa. Super. filed July 9, 2020). Accordingly, in Johnson,
which contains similar circumstances to the case at bar, this Court explained
that, “[b]ecause Johnson appealed from four docket numbers and filed four
notices of appeal, Johnson has complied with Walker. The fact that each
notice of appeal listed all four docket numbers does not invalidate his notices
of appeal, and we decline to quash his appeals.” Id. In reaching this
conclusion, the Johnson Court overruled this Court’s previous
pronouncement in Commonwealth v. Creese, 216 A.3d 1142 (Pa. Super.
2019), that a notice of appeal may contain only one docket number. Thus,
pursuant to Johnson, we need not quash Mr. Townsend’s appeal due to his
listing both docket numbers on his separately filed notices of appeal.

4   We have re-ordered Mr. Townsend’s issues for ease of disposition.

                                           -6-
J-A13006-20
J-A13007-20

     nonmoving party, and all doubts as to the existence of a genuine
     issue of material fact must be resolved against the moving party.
     Only where there is no genuine issue as to any material fact and
     it is clear that the moving party is entitled to a judgment as a
     matter of law will summary judgment be entered.

                                    ***

     Where the non-moving party bears the burden of proof on an
     issue, he may not merely rely on his pleadings or answers in order
     to survive summary judgment. Further, failure of a nonmoving
     party to adduce sufficient evidence on an issue essential to his
     case and on which he bears the burden of proof establishes the
     entitlement of the moving party to judgment as a matter of law.

Silvagni v. Shorr, 113 A.3d 810, 812 (Pa. Super. 2015) (citation omitted).

                                     A.

     In Mr. Townsend’s first issue, he contends the trial court erred in

applying Muhammad to determine that it precluded his cause of action for

negligence/legal malpractice. See Mr. Townsend’s Brief at 35. He claims that

his “case is not one of unhappiness with the settlement as set forth in

Muhammad[,] but rather his cause of action arises from a set of facts wherein

the attorneys’ negligence caused the diminished settlement by failing to name

a proper party.” Id. at 38. He argues that Muhammad “does not immunize

attorneys from legal error upon which a settlement was causally predicated.

The Muhammad settle[-]and[-]suit prohibition only prohibits speculative

second guessing [of] the settlement valuation.” Id. at 37.

     This Court has previously summarized Muhammad as follows:
     In Muhammad, plaintiffs filed a legal malpractice action against
     defendant law firm as a result of defendant’s representation of
     plaintiffs in a medical malpractice lawsuit following the death of
     plaintiffs’ child. Defendant law firm negotiated a settlement of the
     medical malpractice case.         Plaintiffs verbally accepted the


                                    -7-
J-A13006-20
J-A13007-20

     settlement offer. Thereafter, plaintiffs changed their minds about
     the settlement before signing a written accord. [The defendants
     in the medical malpractice case] filed a Rule to Show Cause why
     the settlement agreement should not be enforced. After an
     evidentiary hearing, the trial court enforced the agreement. The
     court ordered the defendants in the medical malpractice case to
     pay the settlement funds and instructed the prothonotary to mark
     the case settled. Plaintiffs hired new counsel, appealed the order,
     and this Court affirmed. Muhammad v. Childrens Hospital, …
     487 A.2d 443 ([Pa. Super.] 1984) (unpublished memorandum
     opinion).

     Thereafter, plaintiffs filed a legal malpractice case against the law
     firm that had negotiated the medical-malpractice settlement. The
     legal malpractice case was dismissed, and our Supreme Court
     affirmed that dismissal, stating:

        This case must be resolved in light of our longstanding
        public policy which encourages settlements. Simply stated,
        we will not permit a suit to be filed by a dissatisfied plaintiff
        against his attorney following a settlement to which that
        plaintiff agreed, unless that plaintiff can show he was
        fraudulently induced to settle the original action. An action
        should not lie against an attorney for malpractice based on
        negligence and/or contract principles when that client has
        agreed to a settlement. Rather, only cases of fraud should
        be actionable.

     Muhammad, 587 A.2d at 1348…. The Court further stated:

        [W]e foreclose the ability of dissatisfied litigants to agree to
        a settlement and then file suit against their attorneys in the
        hope that they will recover additional monies. To permit
        otherwise results in unfairness to the attorneys who relied
        on their client’s assent and unfairness to the litigants whose
        cases have not yet been tried. Additionally, it places an
        unnecessarily arduous burden on an overly taxed court
        system. We do believe, however, there must be redress for
        the plaintiff who has been fraudulently induced into agreeing
        to settle. It is not enough that the lawyer who negotiated
        the original settlement may have been negligent; rather,
        the party seeking to pursue a case against his lawyer after
        a settlement must plead, with specificity, fraud in the
        inducement.

     Id. at 1351.

                                      -8-
J-A13006-20
J-A13007-20


Kilmer v. Sposito, 146 A.3d 1275, 1279 (Pa. Super. 2016) (quoting

Silvagni, 113 A.3d at 813) (emphasis omitted).

        Our Supreme Court next revisited Muhammad in its non-precedential

decision, McMahon v. Shea, 688 A.2d 1179 (Pa. 1997), which this Court has

described as,
        affirm[ing] this Court’s reversal of a trial court order invoking
        Muhammad to dismiss a legal negligence claim alleging flawed
        legal advice as the basis for settlement. In our en banc decision,
        we held the policy set forth in Muhammad was not applicable
        where the attorneys’ alleged negligence lay not in the judgment
        regarding the amount to be accepted or paid in a settlement but,
        rather, in the failure to advise a client of well-established
        principles of law and the impact of a written agreement.[5] A six-
____________________________________________


5   Specifically, in McMahon, the following occurred:
        Upon separation, Mr. and Mrs. McMahon entered into an
        agreement whereby Mr. McMahon agreed to pay his estranged
        wife alimony and child support. The only provision for termination
        of payment under the agreement was when the youngest child
        reached twenty-one, was emancipated, or finished college. After
        Mr. McMahon filed a complaint in divorce[,] he then entered into
        a stipulation, upon advice of counsel, wherein the previous
        agreements would be incorporated but not merged into the final
        divorce decree. Approximately two months after the divorce
        decree was entered, Mrs. McMahon was remarried. Mr. McMahon
        filed a motion to terminate the order requiring payment of
        alimony[,] which was denied. Mr. McMahon subsequently initiated
        suit against counsel, claiming that counsel was negligent in failing
        to merge the alimony agreement with the final divorce decree.1
           1 The Divorce Code provides that the payment of alimony
           shall terminate upon the payee-spouse’s remarriage. See
           23 Pa.C.S.[] § 3701(e). Where, however, the parties enter
           into an alimony agreement that is not merged with a
           subsequent divorce decree, then that agreement survives
           the divorce decree, thus obligating the parties to the
           agreement to honor the agreement after the divorce decree



                                           -9-
J-A13006-20
J-A13007-20

       member Supreme Court affirmed, but with three justices
       concurring in the result because they would not limit Muhammad
       to its facts as would the “majority.”

       Even without supplying binding precedent, McMahon provides
       helpful guidance…, for the concurrence agreed with the Opinion
       Announcing the Judgment of Court where it distinguished
       “between a challenge to an attorney’s professional judgment
       regarding an amount to be accepted or paid in settlement of a
       claim, and a challenge to an attorney’s failure to correctly advise
       his client about well established principles of law in settling a case.
       This is a reasonable and justifiable distinction.” McMahon, 688
       A.2d at 1183 (Cappy, J., Concurring). As such, all six members
       of the Court deciding the case drew a distinction between “holding
       an attorney accountable to inform a client about the ramifications
       of existing law and allowing the second guessing of an attorney’s
       professional judgment in an attempt to obtain monies, once a
       settlement agreement has been reached.” Id.

Kilmer, 146 A.3d at 1280.

       Based on Muhammad, McMahon, and other relevant cases, this Court

has extracted the following principles:
       In cases wherein a dissatisfied litigant merely wishes to second
       guess his or her decision to settle due to speculation that he or
       she may have been able to secure a larger amount of money, i.e[,]
       “get a better deal[,]” the Muhammad rule applies so as to bar
       that litigant from suing his counsel for negligence. If, however, a
       settlement agreement is legally deficient or if an attorney fails to
       explain the effect of a legal document, the client may seek redress
       from counsel by filing a malpractice action sounding in negligence.
       Compare Martos v. Concilio, … 629 A.2d 1037 ([Pa. Super.]
       1993) (client who was displeased with results of settlement
       agreement could not sue his attorney for malpractice absent
       allegations of fraudulent inducement) with Collas v. Garnick,
____________________________________________


          has been entered. See McMahon v. McMahon, … 612
          A.2d 1360 ([Pa. Super.] 1992) (en banc).
Banks v. Jerome Taylor & Associates, 700 A.2d 1329, 1331-32 (Pa. Super.
1997).




                                          - 10 -
J-A13006-20
J-A13007-20

       624 A.2d 117 ([Pa. Super.] 1993) (counsel who negligently
       advised personal injury clients that signing a general release did
       not bar future lawsuits against other possible tortfeasors could be
       liable in negligence).

Banks, 700 A.2d at 1332.6

       Here, Mr. Townsend explains that “the gist of [his] legal malpractice

claim is the fact that [Defendant-Attorneys] failed to name Karlie Milstein as

a defendant pursuant to a negligent entrustment claim.” Mr. Townsend’s Brief

at 36.    He says that, “[s]ince [he] was unaware of any potential legal

malpractice, he had no choice but to accept his attorney’s advice and enter

into the settlement agreement by signing the release in the underlying

litigation.   Mr. Townsend was unaware of the effect of not naming Karlie

Milstein as a defendant[,] and that this decision jeopardized potential
____________________________________________


6 Compare also Silvagni, 113 A.3d at 815 (barring the plaintiff’s negligence
claim against his attorney pursuant to Muhammad where the plaintiff claimed
that “the legal advice he received, that an adverse workers’ compensation
decision could adversely affect his third-party claim, … was negligent, and this
caused an unknowing and involuntary settlement in the workers’
compensation matter”); Banks, 700 A.2d at 1332 (“Banks has not complained
that his attorneys failed to explain the legal effect of the settlement agreement
nor has Banks complained that the agreement neglected to follow well settled
legal principles. It is clear, therefore, that Banks is dissatisfied with the
amount of his settlement and is utilizing the claim of legal malpractice as a
vehicle to vent his frustration.”) with Kilmer, 146 A.3d at 1279-80 (“[T]he
Muhammad decision is inapposite to the present action, which focuses not
on [the attorney’s] professional judgment in negotiating a settlement—
indeed, he was no longer [the client’s] attorney when [the client] challenged
the Final Accounting and ultimately settled—but on his failure to advise her
correctly on the law pertaining to her interest in her late husband’s estate.”);
White v. Kreithen, 644 A.2d 1262, 1265 (Pa. Super. 1994) (determining
Muhammad rule did not preclude malpractice action where, “after [the client]
discharged [her attorneys], allegedly for failure to properly investigate and
prepare her case for trial, [the client] was forced, due to her inability to retain
counsel, to accept the settlement figure proposed by the judge”).

                                          - 11 -
J-A13006-20
J-A13007-20


insurance coverage under the $2 million dollar Allstate umbrella policy.” Id.

at 37. He argues that, “[a]fter a settlement[,] a subsequent legal malpractice

case should not be precluded when negligence led to a diminished settlement.”

Id. at 37-38.

       We reject this argument. This is not a case where a prior attorney’s

negligence forced the client to agree to an unfavorable settlement, see

Kilmer, supra; White, supra, or a case where the attorney failed to inform

the client of well-established principles of law or the effects of a settlement,

see    McMahon,        supra;     Collas,      supra.     Instead,   Mr.   Townsend’s

negligence/legal      malpractice     claim     appears   most   analogous    to   the

circumstances of Muhammad, where the plaintiffs — who brought a medical

malpractice action following the death of their son — alleged, inter alia, “a

failure to sue another hospital and drug manufacturer (arguably negligence

claims) as the basis for … fraud.” See Muhammad, 587 A.2d at 1352.7 Our

Supreme Court dismissed their complaint — which contained causes of action

for fraudulent concealment, fraudulent misrepresentation, nondisclosure, and

negligence, among other claims — observing:
       It becomes obvious that by allowing suits such as this, which
       merely “second guess” the original attorney’s strategy, we would
       permit a venture into the realm of the chthonic unknown. It is
       impossible to state whether a jury would have awarded
       more damages if a suit had been filed against another
       potential party or under another theory of liability. It is
____________________________________________


7 The plaintiffs in Muhammad also alleged that their attorneys “were
negligent and in an attempt to cover up their negligence, convinced [the
plaintiffs] to agree to the settlement.” Muhammad, 587 A.2d at 1352.

                                          - 12 -
J-A13006-20
J-A13007-20

       indeed possible that a smaller verdict would have been reached or
       a defense verdict ultimately would have been rendered. Thus,
       sanctioning these “Monday-morning-quarterback” suits would be
       to permit lawsuits based on speculative harm; something with
       which we cannot agree.

Id. at 1352 n.13 (emphasis added). The Court also warned that, under a

contrary rule, “[l]awyers would be reluctant to settle a case for fear some

enterprising attorney representing a disgruntled client will find a way to sue

them for something that ‘could have been done but was not.’” Id. at 1349.

As Mr. Townsend’s claim similarly ‘second guesses’ the Defendant-Attorneys’

strategy not to sue Karlie Milstein, and merely speculates that he would have

recovered more money if she had been a party, we agree with the trial court

and the Defendant-Attorneys that the Muhammad rule applies and precludes

Mr. Townsend’s negligence cause of action.8, 9 His negligence claim is no more

than an “expression[] of frustration and dissatisfaction with the amount of the

2016 settlement.”       TCO at 5; see also Defendant-Attorneys’ Brief at 38
____________________________________________


8 While Mr. Townsend insists that not naming Karlie Milstein “jeopardized
potential insurance coverage under the $2 million dollar Allstate umbrella
policy[,]” we note that $200,000 of the settlement funds he received came
from that umbrella policy. See Mr. Townsend’s Brief at 37; TCO at 2.

9 We briefly comment on two assertions made by Mr. Townsend in his brief.
First, citing to McMahon, he conveys that “the analysis of Muhammad is
limited to the facts of that case.” Mr. Townsend’s Brief at 36. However, as
mentioned supra, McMahon is a non-precedential decision, and the Court
specifically split over whether Muhammad should be limited to its facts.
Second, to the extent Mr. Townsend argues that the Fair Share Act abrogates
Muhammad, see id. at 37, we deem this argument waived for lack of
meaningful analysis and development. See, e.g., In re R.D., 44 A.3d 657,
677 (Pa. Super. 2012) (“[A]rguments in an appellate brief not appropriately
developed or lacking citation to pertinent authority are waived.”) (citation
omitted).

                                          - 13 -
J-A13006-20
J-A13007-20


(“Essentially, Mr. Townsend seeks to recover the difference between a

hypothetically larger settlement or jury award and the $702,800 settlement

to which Mr. Townsend agreed. This is exactly the type of legal malpractice

claim prohibited by Muhammad.”). Accordingly, no relief is due on this basis.

                                      B.

     In Mr. Townsend’s second issue, he asserts that the trial court erred in

granting summary judgment to Defendant-Attorneys on his fraudulent

inducement claim, which he correctly recognizes is an exception to the

Muhammad rule. See Mr. Townsend’s Brief at 19. Indeed, our Supreme

Court stated in Muhammad that,
     there must be redress for the plaintiff who has been fraudulently
     induced into agreeing to settle. It is not enough that the lawyer
     who negotiated the original settlement may have been negligent;
     rather, the party seeking to pursue a case against his lawyer after
     a settlement must plead, with specificity, fraud in the inducement.
     “One may not … induce another to contract by fraudulent
     misrepresentations.”     College Watercolor Group, Inc. v.
     William H. Newbauer, Inc., … 360 A.2d 200, 206 ([Pa.] 1976).

     If the lawyer knowingly commits malpractice, but does not
     disclose the error and convinces the client to settle so as to avoid
     the discovery of such error, then the client’s agreement was
     fraudulently obtained. This fraudulent inducement, however,
     does not alter the settlement agreement between plaintiff and
     defendant, since it is not the opposition who has committed the
     fraud, but the plaintiff’s own lawyer. As such, the settlement
     agreement must be honored.

     So that the plaintiff who has been defrauded may have redress,
     however, we would permit him to proceed under a theory of fraud
     against the attorney who represented him in the original action.
     This holding would reflect the law as it has long existed in the
     Commonwealth; “[i]t is scarcely necessary at this late
     jurisprudential hour in the day of stare decisis to cite cases to
     certify that fraud taints with illegality and invalidity anything its

                                    - 14 -
J-A13006-20
J-A13007-20

      evil shadow darkens.” Iacoponi v. Plisko, … 195 A.2d 362, 365
      ([Pa.] 1963).

Muhammad, 587 A.2d at 1351 (emphasis in original; footnote omitted).

      Further, with respect to fraudulent inducement, this Court has

articulated that:
      Fraudulent conduct is defined as a misrepresentation fraudulently
      uttered with the intent to induce the action undertaken in reliance
      upon it to the damage of the victim. A person asserting fraud,
      therefore, must establish: (1) a misrepresentation, (2) scienter on
      behalf of the misrepresenter, (3) an intention by the maker that
      the recipient will be induced to act, (4) justifiable reliance by the
      recipient upon the misrepresentation; and (5) damage to the
      recipient.

Banks, 700 A.2d at 1333 (internal quotation marks and citations omitted).

“[A] party alleging fraud has the burden of proving the same by clear and

convincing evidence.”    Moser v. DeSetta, 589 A.2d 679, 682 (Pa. 1991).

This Court has explained:
      “Clear and convincing evidence” requires:

          that the witnesses must be found to be credible; that the
          facts to which they testify are distinctly remembered and
          the details thereof narrated exactly and in due order; and
          that their testimony is so clear, direct, weighty, and
          convincing as to enable the trier of fact to come to a clear
          conviction, without hesitancy, of the truth of the precise
          facts in issue. It is not necessary that the evidence be
          uncontradicted provided it carries a clear conviction to the
          mind or carries a clear conviction of its truth.

In re Interest of J.M., 166 A.3d 408, 423 (Pa. Super. 2017) (quoting In re

Novosielski, 992 A.2d 89, 107 (Pa. 2010)); see also Delahanty v. First

Pennsylvania Bank, N.A., 464 A.2d 1243, 1252-53 (Pa. Super. 1983)

(same).



                                     - 15 -
J-A13006-20
J-A13007-20


      Mr. Townsend agrees that fraud must be proven by clear and convincing

evidence, and contends that “the allegations set forth in [his] Complaint and

Affidavit clearly set[] forth very specific evidence concerning fraudulent

inducement and if accepted by a jury, meet[] the required standard of clear,

precise and convincing evidence.”        See Mr. Townsend’s Brief at 24.

Specifically, he states:
      Mr. Townsend, in his Complaint and in his Affidavit, has set forth
      the following: (a) none of the attorneys at Spear Greenfield, et al
      ever informed me that they made a strategic decision not to file a
      lawsuit against Karlie Milstein or name her as a defendant with
      respect to my automobile accident case; (b) none of the attorneys
      at Spear Greenfield, et al ever informed me that there was a viable
      negligent entrustment cause of action against Karlie Milstein as a
      result of my automobile accident; (c) none of the attorneys at
      Spear Greenfield, et al ever informed that there were any issues
      with respect to insurance coverage in regard to my automobile
      accident case; (d) none of the attorneys at Spear Greenfield, et al
      ever told me that the failure to name Karlie Milstein as a defendant
      in my automobile accident case jeopardized insurance availability
      with respect to the $2 million umbrella insurance policy with
      Allstate; (e) [Mr.] Townsend relied on the advice of the attorneys
      at Spear Greenfield which did not include any of the material and
      relevant information identified above when entering into the
      settlement agreement.

Id. at 20-21 (citations omitted).

      At Mr. Townsend’s deposition, however, his testimony revealed that he

remembered very little about the underlying case and the communications he

had with Defendant-Attorneys.       In fact, he admitted that he could not

remember the specific substance of any of the communications he had had

with anyone at Spear, Greenfield and Richman, P.C., during the underlying




                                     - 16 -
J-A13006-20
J-A13007-20


case. For instance, at his deposition, Mr. Townsend testified to the following

about his representation in the underlying lawsuit:
      [Defendant-Attorneys’ Counsel:] I’m just trying to figure out who
      you communicated with?

      [Mr. Townsend:] It was so far back. I don’t remember who I
      talked to. I talked to numerous people, but it was -- I knew it was
      a gentleman I talked to. And if they are not there, you leave a
      voice message. And they usually get back to you probably within
      two, three weeks after you leave a voice message.

      [Defendant-Attorneys’ Counsel:] Without -- I have some of the
      documents that I am going to review with you, but I am just trying
      to get a general sense of what you remember about [the] Spear,
      Greenfield firm representing you in … the underlying case.

            Over the course of the whole lawsuit, the underlying case,
      how many total people would you say that you communicated with
      at the Spear, Greenfield firm?

      [Mr. Townsend:] I spoke with Mr. Spear. I spoke to Mr. Richman,
      the gentleman on the phone, and then there was a lady in
      accounts, or an accounting lady, or someone.

                                     ***
      [Defendant-Attorneys’ Counsel:] Okay. And over the course of
      the whole underlying lawsuit, could you tell us about how many
      times you met with anyone in person from Spear, Greenfield?

      [Mr. Townsend:] That, I can’t remember.

      [Defendant-Attorneys’ Counsel:] What do you remember about
      those communications?

      [Mr. Townsend:] It’s so long ago.        I can barely remember
      anything.

      [Defendant-Attorneys’ Counsel:] Okay. How many times did you
      communicate directly with Rand Spear?

      [Mr. Townsend:] That, I’m not sure.

      [Defendant-Attorneys’ Counsel:] Do you remember when those
      communications occurred?

                                    - 17 -
J-A13006-20
J-A13007-20

     [Mr. Townsend:] No, I don’t.

     [Defendant-Attorneys’ Counsel:] Do you remember where they
     occurred?

     [Mr. Townsend:] Probably, at his office.

     [Defendant-Attorneys’ Counsel:] Ok. And do you remember the
     substance of those communications?

     [Mr. Townsend:] No.

     [Defendant-Attorneys’ Counsel:] The same question for Marc
     Greenfield; do you remember where your communications
     occurred with Marc?

     [Mr. Townsend:] At the office. It was probably the same time that
     I was talking to Mr. Spear.

     [Defendant-Attorneys’ Counsel:] Okay. Do you know if it was
     more than one time that you met with Marc in person?

     [Mr. Townsend:] I believe so.

     [Defendant-Attorneys’ Counsel:] Okay. And did you meet in
     person with anyone else from Spear, Greenfield that you can
     recall, other than Rand Spear, Marc Greenfield, and the gentleman
     who came to the hospital?

     [Mr. Townsend:] That lady in accounts. I don’t remember her
     name. … I only met her through Mr. Spear.

     [Defendant-Attorneys’ Counsel:] And do you remember the
     substance of any of the communication that you had with Marc
     Greenfield in relation to the underlying case?

     [Mr. Townsend:] No.

     [Defendant-Attorneys’ Counsel:] Can you remember the
     substance of the communication that you had with anyone from
     Spear, Greenfield in relation to the underlying lawsuit?

     [Mr. Townsend:] I basically talked on the phone to the gentleman
     on the phone, who usually didn’t have any answers for me.

     [Defendant-Attorneys’ Counsel:] And you don’t remember what
     his name was?

     [Mr. Townsend:] No.

                                     - 18 -
J-A13006-20
J-A13007-20


See Exhibit B to TCO (Deposition of Mr. Townsend, 10/10/18) at 32-35.

       Further, Mr. Townsend testified:
       [Defendant-Attorneys’ Counsel:] Okay. At this point in time,
       when the Complaint was filed in December of 2012, were you
       aware that there was a passenger in the vehicle that hit you?

       [Mr. Townsend:] I was told.

       [Defendant-Attorneys’ Counsel:] And who told you that?

       [Mr. Townsend:] I believe – either Spear or Richman, one of those
       two gentlemen.

       [Defendant-Attorneys’ Counsel:] And did you ask them why the
       passenger in the vehicle wasn’t being sued in the underlying case?

       [Mr. Townsend:] That, I don’t remember.

Id. at 43-44.

       In   addition,   Mr.   Townsend         did   not   remember   if   it   was   ever

communicated to him in 2012 that there were differing stories about how Mr.

Kemp got the keys to be driving the vehicle at the time of the accident, id. at

49-50, nor did he remember if it was communicated to him in 2013 that Mr.

Kemp was not a driver with permission to use the vehicle, id. at 51. Mr.

Townsend likewise could not recall if Defendant-Attorneys ever communicated

to him that Karlie Milstein’s criminal defense attorney proposed that, if Mr.

Townsend would write a letter stating that he was not opposed to ARD for Ms.

Milstein in her criminal case, she would confirm that Mr. Kemp was a

permissive user of the vehicle and that its brakes were working at the time of

the accident.      See id. at 67-69.10           Similarly, Mr. Townsend could not
____________________________________________


10 In eventually signing an affidavit to that effect, Mr. Townsend said that he
signed it voluntarily, but did not read it and understand it. Id. at 78-82.

                                          - 19 -
J-A13006-20
J-A13007-20


remember any communications that he specifically had with Defendant-

Attorneys at the time Allstate’s counsel offered to go to mediation, other than

that he had to be there for it, id. at 92-93, nor did he remember anything said

to him by Marc Greenfield during a private meeting between them before the

mediation started, id. at 95-96.

      Ultimately, Mr. Townsend conceded:
      [Defendant-Attorneys’ Counsel:] Okay. I know that you verified
      signing all the documents that we reviewed, and your attorneys
      did produce some letters, whether or not you remember receiving
      them or not. You’ve answered those questions.

            But the substance of any of the actual communications that
      you had with anyone at Spear, Greenfield during the whole case,
      you’re saying you can’t remember the specific substance of any of
      the communications; is that accurate?

      [Mr. Townsend:] That is because it’s been -- it’s been a while.

      [Defendant-Attorneys’ Counsel:] Right. So, that is accurate?

      [Mr. Townsend:] I guess, yes.

Id. at 152.

      Given the lack of recall by Mr. Townsend, we agree with the trial court

that “[t]he cold transcript of Mr. Townsend’s deposition commands judgment

in favor of all Defendant-Attorneys. [Mr.] Townsend’s testimony relaying the

circumstances of the legal representation and settlement does not meet any

threshold for ‘clear, direct, weighty and convincing’ proof.” TCO at 7. Because

Mr. Townsend is unable to remember key facts regarding Defendant-

Attorneys’ representation, he has not adduced sufficient evidence to support




                                    - 20 -
J-A13006-20
J-A13007-20


his fraudulent inducement claim.11             Accordingly, the trial court properly

granted summary judgment in favor of Defendant-Attorneys on this basis.12

        Order affirmed.




____________________________________________


11 To the extent Mr. Townsend claims that, pursuant to Borough of Nanty-
Glo v. American Surety Co. of New York, 163 A. 523 (Pa. 1932), “a moving
party cannot rely upon the oral testimony of witnesses as support for a Motion
for Summary Judgment[,]” see Mr. Townsend’s Brief at 25, we deem this
claim waived for lack of development. In re R.D., supra. Notwithstanding,
this Court has explained that:
        Nanty–Glo precludes summary judgment where the moving
        party relies solely upon testimonial affidavits and depositions of
        his witnesses to resolve material issues of fact. However, if
        there are no material issues of fact, or if the non-moving party
        has failed, in the first instance, to allege facts sufficient to make
        out a prima facie case, then summary judgment may be granted
        properly, even if the moving party has only set forth the pleadings
        and depositions of his witnesses in support thereof. … Error only
        occurs if the moving party, in relying upon the testimonial
        affidavits of his witnesses, is attempting to resolve a
        material issue of fact, or more importantly, is attempting
        to demonstrate the lack of any material issues of fact by
        asserting that the testimony of his witnesses is
        uncontradicted.
Dudley v. USX Corp., 606 A.2d 916, 920 (Pa. Super. 1992) (footnote
omitted; emphasis added). Here, even if Mr. Townsend had not waived this
argument, Nanty-Glo would not preclude the entry of summary judgment in
favor of Defendant-Attorneys because Mr. Townsend’s own testimony
demonstrates that he does not remember critical aspects of Defendant-
Attorneys’ representation, which renders him unable to prove fraudulent
inducement by clear, precise, and convincing evidence.
12   Given our disposition, we need not address Mr. Townsend’s third issue.

                                          - 21 -
J-A13006-20
J-A13007-20



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/20




                          - 22 -